DETAILED ACTION
This Office Action is in response to a communication made on April 30, 2021. 
Claims 1-20 are pending in the application.
Claims 1, 4, 7-8, 11, 15 and 18 have been amended by the Applicant
Applicant’s amendments necessitate a new ground(s) of rejection.
Accordingly, this Office Action is made FINAL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments to the rejections under 35 USC §103, filed April 30, 2021, have been fully considered.
	The Applicant argues on page 13 that “Carmel does not teach or suggest analyzing user interactions including clicks and keystrokes that perform actions with the one or more applications to determine challenges as claimed” as recited in amended claim 1. The examiner agrees.
Upon further consideration of the applicant’s amendments, a new ground(s) of rejection is made and listed below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carmel et al (US Patent Application Pub. No. 2015/0067147 A1) hereinafter Carmel, in view of Ridel et al (US Patent Application Pub. No. 2007/0168696 A1) hereinafter Ridel, and in further view of Soini et al (US Patent Application Pub. No. 2017/0286199 A1) hereinafter Soini.
Regarding claims 1, 8 and 15, Carmel teaches:
A non-transitory computer-readable medium storing computer-executable instructions that when executed by at least a processor of a computer cause the computer to: receive, by at least the processor, application activity data from a plurality of remote devices that execute set of different applications associated with an organization, wherein the application activity data is indicative of user interactions with one or more applications from the set of different applications; (see Fig. 1 and ¶ [0013]-[0017], Carmel shows a system which includes clients/browsers and multiple nodes (plurality of remote devices) having agents residing in Application Servers which monitor and collect data on business transactions (user interactions) and on the nodes processing the transactions, which are captured and transmitted to a controller by one or more agents to determine a performance issue related to a metric associated with a transaction or node that processes the transaction (application activity data from a plurality of remote devices), where a node may include any entity that runs software which is relevant to an application being monitored, where a group of nodes can be organized as a  cluster relating to a singular purpose or function as identified by a system or administrator (associated with an organization), Fig. 1 items 132, 142, 152, 162 and ¶ [0025] shows system having multiple virtual machines on application servers and agents which monitor the virtual machines, collect and process data at runtime of the virtual machines, and communicate with controller, where the virtual machines may communicate with each other as part of performing a distributed transaction and may call any application of another virtual machine (remote devices that execute set of different applications)
analyze, by at least the processor, the application activity data to determine one or more challenges experienced by the user interactions while attempting to achieve a result using the one or more applications (see Fig. 3 steps 340 and ¶ [0034],[0035],[0031], Carmel shows the controller performs analysis by applying health rules to the metrics, where the health rules include one or more rules which analyze, the application activities), a metric related to a node, a cluster or group of nodes, a resource, or some other entity, for example "response time greater than one second", or some other metric (challenges experienced by the user interactions), Fig. 1 item 119 and ¶ [0017],[0004] shows the system monitors the multiple application servers and nodes for business transactions within the system, and applies actions to one or more nodes when a performance issue is detected related to a metric associated with a transaction using a health rule, and the policy determines which action should be performed to correct the performance, and when a problem is detected for multiple nodes/applications, the system may address a subset of the multiple nodes/applications rather than apply an action to each node experiencing the problem, and when a solution is found to correct the problem with the subset of nodes, the solution may be applied to the other nodes experiencing the same problem (achieve a result using the one or more applications)
determine, by at least the processor, a corrective action for the one or more challenges (see Fig. 3 step 360 and ¶ [0033],[0037], Carmel shows the controller determines the application nodes which do not satisfy a health rule, the health rule violator, and corresponding action from a table of corresponding health rules and actions, and determines what action should be applied to an application or node based on the health rule violation detected and corrective action may be applied to a subset of the nodes which violate the health rule (corrective action for the one or more challenges)
transmit, by at least the processor, a corrective action data structure over a communication network to the plurality for the set of remote devices, to control operation of the plurality of remote devices by implementing the corrective action…on the plurality of remote devices, to mitigate the one or more challenges (see Fig. 2 item 220 and ¶ [0033], Carmel shows the controller determines the application nodes which do not satisfy a health rule, the health rule violator, and corresponding action implementing the corrective action), ¶ [0004] shows when a problem is detected for multiple nodes, the system may address a subset of the multiple nodes rather than apply an action to each node experiencing the problem, when a solution is found to correct the problem with the subset of nodes, the solution may be applied to the other nodes experiencing the same problem (transmit, by at least the processor, a corrective action data structure over a communication network to the plurality for the set of remote devices)
Carmel does not explicitly show:
wherein the application activity data includes data records indicative of the user interactions including clicks and keystrokes that perform actions with the one or more applications from the set of different applications;
based on at least the clicks and the keystrokes performed while attempting to achieve the result;
that are determined from at least in part the clicks and the keystrokes performed while attempting to achieve the result,
wherein the corrective action includes code transmitted as a patch that modifies code of a selected application by changing one or more functions in the selected application to fix a bug in the selected application; 
implementing the corrective action within the selected application
Ridel shows:
wherein the application activity data includes data records indicative of the user interactions including clicks and keystrokes that perform actions with the one or more applications from the set of different applications; based on at least the clicks and the keystrokes performed while attempting to achieve the result; (see Fig. 3 and ¶ [0003], Ridel shows a system which includes plurality LANs interconnected by a WAN, one or more servers, databases and plurality of terminals which run a plurality of user interactions including clicks and keystrokes that perform actions with the one or more applications), ¶ [0014],[0012] shows the system monitors and analyzes the activities and if there is a problem identified, the system can either alert a user or the user's help organization or manually or automatically initiate corrective action, ¶ [0041], [0009] shows the system monitors a series of operations in applications (the clicks and the keystrokes performed while attempting to achieve the result), including, but not limited to, any combination of keystrokes on a keyboard, mouse clicks, and/or codes embedded in data streams, and combines these into activities, which are stored in a database (application activity data includes data records)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carmel to incorporate the teaching of Ridel such that the system/agents monitor a series of operations in applications, including, but not limited to, any combination of keystrokes on a keyboard, mouse clicks, and/or codes embedded in data streams, and combines these into activities, and analyzes the activities and if there is a problem identified, the system can either alert a user or the user's help organization or manually or automatically initiate corrective action. Doing so would improve the quality of trouble shooting and customer service since the system would be able to monitor activities including keystrokes and mouse clicks and automatically diagnose and apply the corrective action.
Soini shows:
wherein the corrective action includes code transmitted as a patch that modifies code of a selected application by changing one or more functions in the selected application to fix a bug in the selected application; implementing the corrective action within the selected application (see Fig. 1 and ¶ [0014], Soini shows a system which includes a workflow engine for performing diagnostic steps interactively between the remote workflow engine and a user device and/or other network components, to implementing the corrective action within the selected application), the remedy may be a software patch that may be performed via communication between the workflow engine and the user device over the network (the corrective action includes code transmitted as a patch)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carmel to incorporate the teaching of Soini such that the system/agents include a list of applications on a node and applies the action to each application experiencing the problem, where the action includes a software patch sent by the controller over the network. Doing so would improve the quality of trouble shooting and customer service since the system would be able to automatically diagnose and apply the corrective action

Regarding claims 2, 9 and 16, Carmel modified by Ridel and Soini teaches the medium, system and method of claims 1, 8 and 15
Carmel shows:
The non-transitory computer-readable medium of claim 1, wherein the corrective action data structure… when received and executed by the plurality of remote devices causes a modification to the selected application executed by the plurality of remote devices that mitigates the one or more challenges (see Fig. 4 and ¶ [0040], Carmel shows the selected action is applied to the selected application node and the node is monitored to observe improvement in performance in view of the previous performance of the node (mitigates the one or more challenges), ¶ [0017],[0004] shows the system may address a subset of the multiple nodes rather than apply an action to each node experiencing the problem (plurality of remote devices)
Soini shows:
corrective action data structure comprises the code of the patch (see Fig. 4 step 414 and ¶ [0053], Soini shows the system determines the possible cause and applies a known solution, such as a software patch that may be performed via communication between the remote workflow engine and the device over the network (corrective action data structure comprises the code of the patch)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carmel to incorporate the teaching of Soini such that the system/agents include a list of applications on a node and applies the action to each application experiencing the problem, where the action includes a software patch sent by the controller over the network. Doing so would improve the quality of trouble shooting and customer service since the system would be able to automatically diagnose and apply the corrective action

Regarding claims 3, 10 and 17, Carmel modified by Ridel and Soini teaches the medium, system and method of claims 1, 8 and 15
Carmel shows:
The non-transitory computer-readable medium of claim 1, wherein the corrective action data structure further comprises a report identifying (i) the one or more challenges associated with the plurality of remote devices, and (ii) the corrective actions determined for the one or more challenges (see ¶ [0033], Carmel shows the controller determines the application nodes which do not satisfy a health rule (one or more challenges associated with the plurality of remote devices), Fig. 4 step 490 and ¶ [0042] shows a list of actions is applied (corrective actions determined for the one or more challenges) to the selected application nodes and the results are reported to an administrator or otherwise, as configured by a user or administrator (a report)

Regarding claims 4, 11 and 18, Carmel modified by Ridel and Soini teaches the medium, system and method of claims 1, 8 and 15
Carmel shows:
The non-transitory computer-readable medium of claim 1, wherein the computer-executable instructions to analyze the application activities to determine one or more challenges further include computer-executable instructions that when executed by the processor cause the computer to: determine that a first set of application activities of a first remote device of the plurality of remote devices is associated with a first challenge; determine that a second set of application activities of a second remote device of the plurality of remote devices is associated with the first challenge; and (see ¶ [0004], Carmel shows based on the monitored data the controller determines a performance issue (a first challenge) related to a metric associated with a transaction (application activities) or node that processes the transaction (a first remote device, a second remote device) and determines that the performance metric does not satisfy a health rule, the policy engine determines which action should be performed to correct the performance of the node)
responsive to determining that the first remote device and the second remote device are both associated with the first challenge, transmit the corrective action data structure to the first remote device and the second remote device (see Fig. 4 and ¶ [0040], Carmel shows the selected action is applied to the selected application node by script code via an instruction to an agent (transmit the corrective action), ¶ [0004] shows when a problem is detected for multiple nodes, the system may address a subset of the multiple nodes rather than apply an action to each node experiencing the problem, when a solution is found to correct the problem with the subset of nodes, the solution may be applied to the other nodes experiencing the same problem (the first remote device and the second remote device are both associated with the first challenge).

Regarding claims 5, 12 and 19, Carmel modified by Ridel and Soini teaches the medium, system and method of claims 1, 8 and 15
Carmel shows:
The non-transitory computer-readable medium of claim 1, further comprising instructions that when executed by at least the processor cause the computer to transmit the corrective action data structure to each of the remote devices (see ¶ [0040], Carmel shows the selected action is applied to the selected application node via an instruction to an agent, ¶ [0004] shows the system may address multiple nodes rather than apply an action to each node experiencing the same problem (transmit the corrective action data structure to each of the remote devices).

Regarding claims 6 and 13, Carmel modified by Ridel and Soini teaches the medium and system of claims 1 and 8 
Carmel shows:
The non-transitory computer-readable medium of claim 1, further comprising instructions that when executed by at least the processor cause the computer to: generate a graphical user interface based upon the corrective action data structure; and provide the graphical user interface for display (see Fig. 4 step 490 and ¶ [0028], Carmel shows the controller provides performance data and reports the results through an interface, which may be viewed as a web-based interface viewable by mobile device, client device, or some other device (provide the graphical user interface for display)

Regarding claims 7, 14 and 20, Carmel modified by Ridel and Soini teaches the medium, system and method of claims 1, 8 and 15
Carmel shows:
The non-transitory computer-readable medium of claim 1, further comprising instructions that when executed by at least the processor cause the computer to transmit the corrective action data structure for the set of remote devices to a managing entity of the set of remote devices (see ¶ [0042], Carmel shows the results are reported to an administrator or otherwise, as configured by a user or administrator (a managing entity)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
RANJAN PANT
Examiner
Art Unit 2458 
/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458